DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 12, 2021 has been entered.

Response to Amendment
Acknowledgement is made of the amendment filed November 12, 2021.  Claims 1, 3, 4, 7-12 and 21 remain pending in the application.  
Claims 1 and 21 are currently amended.  
Claims 2, 5, 6, and 13-20 are canceled.
No claims are newly added.

Response to Arguments
Applicant’s arguments, see REMARKS, filed November 12, 2021, with respect to claims 1 and 3-21 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Komninakis et al. (US 2013/0257529 Al) in view of Pratt (US 2016/0204809 A1) and Kim et al. (US 2012/0155572 A1) and 


Allowable Subject Matter
Claims 1, 3, 4, 7-12 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Komninakis et al. (US 2013/0257529 Al) in view of Pratt (US 2016/0204809 A1) and Kim et al. (US 2012/0155572 A1) and Pineda De Gyvez et al. (US 2010/0049465 A1), fails to teach, “control circuitry coupled to the PA circuitry and the signal processing circuitry and configured to: receive the PA signature from the signal processing circuitry; determine a performance deviation based on the received PA signature, the determined performance deviation comprising at least one of: an adjacent channel power ratio (ACPR) deviation between an actual ACPR and a target ACPR and a target PA performance parameter; and an error vector magnitude (EVM) deviation between an actual EVM and a target EVM,” as recited in claims 1 and 21. 
Komninakis is an exemplary reference in the relevant field of endeavor.  Komninakis discloses circuitry for reducing power consumption.  The circuitry includes a power amplifier. The circuitry also includes a predistorter coupled to the power amplifier. The circuitry further includes a power supply coupled to the power amplifier. The circuitry additionally includes a controller coupled to the power amplifier, to the predistorter and to the power supply. The controller captures a transmit signal and a feedback signal concurrently and determines a minimum bias voltage from a set of voltages and a predistortion that enable the power amplifier to produce an amplified transmit signal in accordance with a requirement.  However, Komninakis fails to teach, “control circuitry coupled to the PA circuitry and the signal processing circuitry and configured to: receive the PA signature from the signal processing circuitry; determine a performance deviation based on the received PA signature, the determined 
Pratt is another exemplary reference in the relevant field of endeavor.  Pratt discloses a highly integrated radio frequency transceiver. For small cells, transceivers demand high performance while maintaining system efficiency. The present disclosure describes a highly integrated cellular transceiver that offers such features by providing one or more digital functions on-chip, onto the same die in the cellular transceiver. Effectively, the scope and boundary of the cellular transceiver is expanded to move beyond the data converters of the transceiver to include a variety of digital functions, thus integrating more of the signal chain in the cellular transceiver. Integration can greatly reduce complexity for the baseband processing, lower the cost of the overall transceiver system, reduce power consumption, and at the same time, benefit from improvements on the digital functions through integration.  However, Pratt fails to teach, “control circuitry coupled to the PA circuitry and the signal processing circuitry and configured to: receive the PA signature from the signal processing circuitry; determine a performance deviation based on the received PA signature, the determined performance deviation comprising at least one of: an adjacent channel power ratio (ACPR) deviation between an actual ACPR and a target ACPR and a target PA performance parameter; and an error vector magnitude (EVM) deviation between an actual EVM and a target EVM,” as recited in claims 1 and 21.

For these reasons claims 1, 3, 4, 7-12 and 21 are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631   

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631